Citation Nr: 1543183	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  

2.  Entitlement to a rating in excess of 40 percent for residuals of a lumbar spine fracture with arthritis and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to February 1968.  He is the recipient of the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In a May 2014 decision, the Board denied entitlement to an increased rating for the Veteran's service-connected PTSD with MDD.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 Joint Motion for Remand (JMR), the Court vacated the Board's May 2014 decision, and remanded the claim to the Board for further adjudication.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS e-folder includes the March 2015 JMR and a November 2014 notice of disagreement (NOD).  They have been associated with the claims file.  The Virtual VA e-folder includes additional medical evidence, to include an October 2013 VA examination report, which was considered by the RO in the January 2014 supplemental statement of the case (SSOC).  

The issue of entitlement to a rating in excess of 40 percent for residuals of a lumbar spine fracture with arthritis and degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the appeal period, the Veteran's service-connected PTSD with MDD most nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating for the service-connected PTSD with MDD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher initial rating, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  See the March 2010 VCAA letter; Dingess, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA and private treatment records and lay statements are in the file.  

During the appeal period, the Veteran underwent VA examinations in June 2010 and October 2013 to assess the current severity of his service-connected PTSD with MDD.  The VA examinations are adequate, as they are predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  The Board also observes that the Veteran has not contended, and the evidence does not suggest, that his service-connected PTSD with MDD has worsened since his most recent VA examination.  For these reasons, further examination is not necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

For the above reasons, the Board finds that VA has fulfilled its duty to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's service-connected PTSD with MDD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411.  Under DC 9411, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2015). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that the regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging from 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In June 2010, the Veteran was afforded a VA examination for his service-connected PTSD with MDD.  He reported difficulty falling asleep, an interrupted sleep pattern at least three times a week, nightmares approximately three to four times per week, daily intrusive thoughts, anxiety, exaggerated startle response, hypervigilance, intolerance of crowds, and a short temper.  He admitted to being more outgoing in the past, but recently started to become a loner with a worsening temper.  He reported working full-time for the Department of Transportation for nineteen years.  The Veteran admitted to being married and having three grandchildren.  He stated that he was fairly close with his children, but had no close friends.  The Veteran indicated that he performed chores around the house, spent time on the computer, attended church, and limited his recreational and leisure pursuits.  

On mental status testing, the Veteran was alert, oriented, cooperative, and appropriately dressed.  He displayed no loosened associations, flight of ideas, or bizarre motor movements or ticks.  His mood was pleasant and calm, affect was appropriate, and there were no impairment of thought processes or communications.  The examiner noted that his recent and remote memory, insight, judgment, and intellectual capacity were all adequate.  He demonstrated no delusions, hallucinations, ideas of reference, suspiciousness, suicidal ideation, or homicidal ideation or intent.  He was assigned a GAF score of 55.  The examiner opined that the Veteran had moderate and persistent symptoms of PTSD with no remissions, and his psychiatric symptoms resulted in some impairment of social functioning.
In October 2013, the Veteran underwent his second VA examination for his service-connected PTSD with MDD.  He reported a depressed mood, along with having anxiety, suspiciousness, weekly panic attacks, mild memory loss, flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, impaired impulse control, difficulty concentrating, markedly diminished interest or participation in significant events, feelings of detachment or estrangement from others, irritability and outbursts of anger, hypervigilance, recurrent and distressing recollections and dreams, avoidant behavior, and an exaggerated startle response.  He reported being married, but explained that the marriage was rocky and his sexual response pattern had recently declined.  He further added that his family does not get along as they should, and he has angry outbursts towards his family at times.  The Veteran informed the examiner that he was still working at his current job and has been able to maintain a job even though he intermittently explodes in anger at work due to his service-connected PTSD.  

After mental status testing, the examiner diagnosed the Veteran with PTSD and MDD, both moderate without psychotic features.  The examiner opined that the new diagnosis is a progression of the original service-connected diagnosis, and the depressive elements have become more pervasive and more severe that they now warrant a separate Axis I diagnosis.  The examiner further opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner attributed 80% of the Veteran's occupational and social impairment to his PTSD and 20% to MDD.  He was assigned a GAF score of 55.  

Over the course of the appeal, the Veteran received treatment at his local VA outpatient treatment facility for his service-connected PTSD with MDD.  In April 2009, the VA outpatient treatment records show that the Veteran had increasing stress, paranoia, hypervigilant behavior, irritability, angry outbursts, and homicidal ideation.  In October 2009, the Veteran returned to his local VA outpatient treatment facility with complaints of not doing well.  Specifically, he admitted to having a resurgence of PTSD symptoms after a truck backfired at work, and he felt like he was losing control.  He admitted to also having more severe flashbacks and thoughts of Vietnam, sleep impairment, crying spells, homicidal ideation with no plan, outbursts of anger, anxiety, and being scared of loud noises at his construction job.  The examining physician noted that his mood was down, and he was tearful, but otherwise, his insight and judgment were good and his affect was related, reactive and appropriate.  Later on that same month at another VA outpatient treatment visit, he reported homicidal ideation.  He admitted that it was without plan or intent and understood it was not the right thing to do.  He reported increased flashbacks and thoughts about Vietnam.  He also informed the examining physician of having nightmares, flashbacks, avoidant behavior, easily being startled, paranoia, problems with memory and concentration, anxiety, panic attacks, difficulty sleeping, depression, feelings of guilt, hypervigilance, and fleeting suicidal ideation without plan or intent.  On mental status examination, his mood was slightly better; affect was related, reactive, and appropriate; insight and judgment were good; and paranoia was present.  He was fully oriented, casually groomed and dressed, calm and cooperative, speech was normal, mood was calm, affect was restricted, thought form was logical and linear with no looseness of associations or flight of ideas, insight was poor, and judgment was fair.  He denied hallucinations and delusions.  He was prescribed Citalopram and Risperdal for his PTSD with MDD and assigned a GAF score of 50.  

In January 2010, the Veteran again visited his local VA outpatient treatment facility.  He denied having paranoid thoughts, but reported that loud noises continued to bother him, and he still had nightmares.  The examining physician noted that his mood was down and he was tearful, but otherwise, his insight and judgment were intact and his affect was related, reactive, and appropriate.  Paranoia and homicidal thoughts were present, but without plan or intent.  He had no delusions, hallucinations, or suicidal ideation.  

By January 2011, VA outpatient treatment records reflected reports of the Veteran's service-connected PTSD being stable with no worsening of symptoms, but also no significant improvement.  He admitted to spending as much time as possible alone through avoidance and isolation and that he was able to maintain the ability to work as a safety observer for crews that work on roads.  His mood was good, affect was restricted, and insight was fair.  

VA outpatient treatment records thereafter continue to show ongoing treatment for the Veteran's service-connected PTSD with MDD.  From February 2011 to December 2011, the Veteran continued to display outbursts of anger at his job, sleep impairment, hypervigilant behavior, depression, nightmares, intrusive thoughts, avoidant behavior, and homicidal ideation without plans or intent.  It was noted that while his service-connected PTSD symptoms continued, they were well-controlled with the prescribed medication.  See VA outpatient treatment records from February 2011 to December 2011.  

Based on a careful review of all of the evidence and apply the benefit of the doubt doctrine, the Board finds that a 70 percent rating more nearly approximates the Veteran's service-connected PTSD with MDD throughout the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53.  

As described in detail above, the Veteran's service-connected PTSD with MDD is most appropriately characterized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  During the appeal period, the Veteran consistently reported having sleep impairment, nightmares, flashbacks, anxiety, crying spells, paranoia, hypervigilant behavior, irritability, avoidant behavior, and homicidal ideation.  He admitted to having performance problems at work due to his service-connected PTSD with MDD symptoms, specifically, outbursts of anger or impaired impulse control.  This symptom specifically caused him to self-isolate himself from others while at work, created problems in his marriage, and prevented him from forming relationships with other people.  The Veteran has failed to pursue leisure or recreational activities over the years, as he has been unable to control his anger and homicidal ideation.  Although he has maintained employment for many years, his symptoms associated with his service-connected PTSD with MDD have caused him to miss work and display outbursts of anger.  Finally, the October 2013 VA examiner concluded that the depressive elements have become more pervasive and more severe, which represents a progression of the PTSD.  Therefore, the Board concludes that a 70 percent rating throughout the appeal period is warranted for the service-connected PTSD with MDD.  

The Board finds that a 100 percent evaluation for the Veteran's service-connected PTSD with MDD is not warranted as his service-connected disability does not reflect total social and occupational impairment.  The Veteran has worked for the same employer for over 29 years, with no apparent significant effect on his job performance due to his mental health symptoms.  Moreover, there is no evidence of such gross or inappropriate behavior that would warrant a total evaluation.  The Board also does not see symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Therefore, the Board finds that the evidence does not show that the Veteran has total occupational and social impairment. 

The Board has considered whether the Veteran's service-connected PTSD with MDD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of chronic sleep impairment, panic attacks, feelings of detachment, lack of interest in activities, irritability, anger, hypervigilance, exaggerated startle response, avoidant behavior, flashbacks, and nightmares.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In summary and resolving all doubt in the Veteran's favor, a 70 percent rating, and no higher, is assigned for the Veteran's service-connected PTSD with MDD.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  


ORDER

An initial disability rating of 70 percent, and no higher, for the Veteran's service-connected PTSD with MDD is granted, subject to the regulations applicable to the payment of monetary benefits.  


REMAND

Remand is required for issuance of a statement of the case (SOC) on the issue of entitlement to a rating in excess of 40 percent for residuals of a lumbar spine fracture with arthritis and degenerative disc disease.  In November 2014, the Veteran expressed disagreement with the November 2013 rating decision that discussed the claim; however, no SOC has been issued addressing the claim.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his attorney, addressing the issue of entitlement to a rating in excess of 40 percent for residuals of a lumbar spine fracture with arthritis and degenerative disc disease.  The Veteran and his attorney must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

2.  After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his attorney should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


